

EXHIBIT 10.2


FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of March 31, 2020 (the “Amendment Effective Date”), is
entered into by and among Tricida, Inc. (the “Borrower”), the several banks and
other financial institutions or entities from time to time party thereto
(collectively, “Lender”), Hercules Capital, Inc. (“Hercules Capital”), a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, together with its successors
and assigns in such capacity, the “Agent”).


WHEREAS, the Borrower, the Lender and Agent are parties to that certain Loan and
Security Agreement dated as of February 28, 2018 (as amended, modified or
supplemented from time to time, the “Loan Agreement”);


WHEREAS, the Required Lenders, as defined in the Loan Agreement, and Agent are
willing to amend the Loan Agreement in accordance with and subject to the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


SECTION 1 Definitions; Interpretation.


(a)All capitalized terms used in this Amendment (including in the recitals
hereof) and not otherwise defined herein shall have the meanings assigned to
them in the Loan Agreement.


(b)The rules of interpretation set forth in Section 1.1 of the Loan Agreement
shall be applicable to this Amendment and are incorporated herein by this
reference.


SECTION 2 Amendments to the Loan Agreement. For the avoidance of doubt, each of
the following amendments to the Loan Agreement is subject to the satisfaction of
the conditions precedent set forth in Section 3 of this Amendment.


(a) Amendments to the Loan Agreement


(i)Schedule 1.1 Commitments: Schedule 1.1 is hereby amended and restated in its
entirety as follows:
SCHEDULE 1.1


COMMITMENTS

LENDERTRANCHETERM COMMITMENTHercules Capital, Inc.1-A$15,000,000Hercules
Technology III, L.P.1-A$10,000,000

1




--------------------------------------------------------------------------------



image01.jpg [image01.jpg]image11.jpg [image11.jpg]



Hercules Capital, Inc.$15,000,000Hercules Capital, Inc.$20,000,000Hercules
Capital, Inc.$5,000,000Hercules Technology III, L.P.$10,000,000Hercules Capital,
Inc.$75,000,000Hercules Capital, Inc.$50,000,000*TOTAL COMMITMENTS$200,000,000*

*Funding of Tranche 3 is subject to approval by Agent’s investment committee in
its sole and unfettered discretion.


(b)  References within the Loan Agreement. Each reference in the Loan Agreement
to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the Loan Agreement as further
amended by this Amendment.


SECTION 3 Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:


(a) This Amendment. Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrower.


(b) Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan Agreement contemplated hereby:


(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and


(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.


SECTION 4 Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan Agreement
and in the other Loan Documents are true and correct in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; (b) that there has not been and there does not
exist a Material Adverse Change; and (c) that the information included in the
Perfection Certificate delivered to Agent on the Effective Date remains true and
correct. For the purposes of this Section 4, (i) each reference in Section 5 of
the Loan Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such section, shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and (ii) any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date



2



--------------------------------------------------------------------------------



image01.jpg [image01.jpg]image11.jpg [image11.jpg]


hereof (provided that such representations and warranties shall be true, correct
and complete as of such earlier date).


SECTION 5 Miscellaneous.


(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan Agreement and the other
Loan Documents shall remain unchanged and in full force and effect and are
hereby ratified and confirmed in all respects. The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. Borrower hereby reaffirms the grant of security under Section 3.1 of
the Loan Agreement and hereby reaffirms that such grant of security in the
Collateral secures all Secured Obligations under the Loan Agreement and the
other Loan Documents.


(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Amendment Effective Date specifying its
objection thereto.


(c)Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto. Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall, to the fullest extent of the law, affect in any manner the final,
absolute and unconditional nature of the release set forth above.
3




--------------------------------------------------------------------------------



image01.jpg [image01.jpg]image11.jpg [image11.jpg]


(d) No Reliance. Borrower hereby acknowledges and confirms to Agent and the
Lender that Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.


(e)  Costs and Expenses. Borrower agrees to pay to Agent on the Amendment
Effective Date the out-of-pocket costs and expenses of Agent and the Lenders
party hereto, and the fees and disbursements of counsel to Agent and the Lenders
party hereto (including allocated costs of internal counsel), in connection with
the negotiation, preparation, execution and delivery of this Amendment and any
other documents to be delivered in connection herewith on the Amendment
Effective Date or after such date, not to exceed five thousand dollars ($5,000)
in the aggregate.


(f)  Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.


(g) Governing Law. This Amendment and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.


(h) Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.


(i) Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.


(j) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.


(k)  Loan Documents. This Amendment shall constitute a Loan Document.


[Balance of Page Intentionally Left Blank; Signature Pages Follow]


4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.







BORROWER:TRICIDA, INC.Signature:/s/ Geoff ParkerPrint Name:Geoff ParkerTitle:CFO
& EVPDate:March 31, 2020

             
5




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.







AGENT and LENDER:HERCULES CAPITAL, INC.Signature:/s/ Zhuo HuangPrint Name:Zhuo
HuangTitle:Associate General Counsel








LENDER:HERCULES TECHNOLOGY III, L.P.a Delaware limited partnershipBy: Hercules
Technology SBIC Management, LLC,its General PartnerBy: Hercules Capital,
Inc.,its ManagerBy:/s/ Zhuo HuangName:Zhuo HuangIts:Associate General Counsel

6

